Appeal by the defendant from an amended judgment of the County Court, Suffolk County (Kahn, J.), rendered February 17, 2005, revoking a sentence of probation previously imposed upon a finding that he had violated a condition thereof, after a hearing, and imposing a *736sentence of imprisonment upon his previous conviction of robbery in the second degree.
Ordered that the amended judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]). Schmidt, J.E, Ritter, Mastro, Fisher and Dillon, JJ., concur.